        Case 1:19-cv-02142-RMB-BCM Document 97 Filed 05/28/19 Page 1 of 2
                                      Mark D. Meredith                                                          Dentons US LLP
                                      Counsel                                                        1221 Avenue of the Americas
                                                                                                       New York, NY 10020-1089
                                      mark.meredith@dentons.com                                                    United States
                                      D   +1 212 768 6852
                                                                                                                   dentons.com




May 28, 2019

BY ECF

Hon. Barbara Moses
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
Courtroom 20A
New York, NY 10007


        Re:         Lek Securities Corp., et al. v. Nicolas Louis, et al.,
                    Case No. 1:19-cv-02142 (RMB/BCM)
                    Joint Letter on Status of Discovery and Settlement Efforts


Dear Judge Moses:

        This joint status letter is respectfully submitted in response to Your Honor’s Order, dated
May 9, 2019 (ECF No. 90) (the “Order”), instructing the parties to submit a joint letter “outlining
the progress of discovery to date, including any outstanding discovery disputes requiring judicial
resolution, and updating the Court on the parties’ settlement efforts, if any. If no discovery
controversies exist at that time, the parties may request that the conference [scheduled for May
29, 2019 at 9:00 a.m.] be held telephonically.”

        By letter dated May 20, 2019 (ECF No. 95), the parties notified Judge Berman that the
parties had reached a settlement in principle and were working out the final details. We write to
inform you that the parties are finalizing a binding memorandum of understanding and are
hopeful that it will be completed by the end of this week. Accordingly, the parties jointly request
that the conference scheduled for tomorrow be adjourned for a week (or to another date that is
acceptable to the Court). If an adjournment of the conference is not acceptable to the Court, the
parties jointly request that tomorrow’s conference be held telephonically.




Hamilton Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co. ► Delany Law ► Dinner Martin ► Maclay Murray & Spens ►
Gallo Barrios Pickmann ► Muñoz ► Cardenas & Cardenas ► Lopez Velarde ► Rodyk ► Boekel ► OPF Partners ► 大成
      Case 1:19-cv-02142-RMB-BCM Document 97 Filed 05/28/19 Page 2 of 2
                              Hon. Barbara Moses                                          dentons.com
                              May 28, 2019
                              Page 2




        There are no current discovery disputes that require judicial resolution. In the unlikely
event that the parties are unable to finalize a binding memorandum of understanding this week,
the parties will contact the Court to request an extension of the discovery deadlines.

                                                   Respectfully submitted,


                                                   /s Mark D. Meredith
                                                   Mark D. Meredith




cc: All Counsel of Record
